    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re

    MIAMI METALS I, INC., et al.,

                              Appellees.
    FUNDACIÓN RAFAEL DONDÉ, I.A.P, et al.,
                                                                    Civil Case No. 1:19-cv--06610 (KPF)
                               Appellant,
                                                                    Lead Bankruptcy Case No. 18-13359
             v.                                                     (SHL)

    MIAMI METALS I, INC., et al.,                                    ORDER APPROVING SECOND
                                                                       STIPULATION SETTING
                              Appellees.                           APPELLATE BRIEFING SCHEDULE




            Upon the Second Stipulation (the “Stipulation”)1 of the above-captioned debtors (the

“Debtors” or “Appellees”), on the one hand, and Fundación Rafael Dondé, I.A.P. (the

“Foundation” or “Appellant”), on the other, for entry of an order setting certain appellate briefing

deadlines; and as set forth in the Scheduling Order and Bankruptcy Rule 8018; it appearing that

notice of the Second Stipulation is sufficient under the circumstances, and that no other or further

notice need be provided; and upon and after due deliberation and cause appearing;

IT IS HEREBY ORDERED THAT:

            1.           The briefing deadlines set forth in the Scheduling Order, First Stipulation, and

Bankruptcy Rule 8018 are hereby modified as follows:


                            The Appellees’ response brief shall be filed and served by January 10, 2020.
                            The Appellant’s reply brief shall be filed by February 7, 2020.




1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Stipulation.
       2.      The Second Stipulation is without prejudice to any further request to extend these
deadlines by further stipulation or motion.

       3.      This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.

Dated: New York, New York
       November 20, 2019
                                                  HONORABLE KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
